DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/2020 has been entered. Claims 27-28 and 36 have been canceled, Claims 39-40 have been added, claims 20-26, 29-35 and 37-40 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 20-26, 29-30, 32-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sessner U.S. Patent Application 20100171922 in view of Moliton U.S. Patent Application 20090296043, and further in view of Rousseau U.S. Patent Application 20170192250.
Regarding claim 20, Sessner discloses a method for providing a display device for an electronic information device configured to display a virtual image to a user, the electronic information device including an optical element having a nonzero optical power and configured to be positioned in front of an eye of a user, the display device including a light source and a guide element configured to guide optical beams emitted by the light source to the eye of the user to allow viewing of the virtual image (paragraph [0332]: the display 354 is a miniaturized display with integrated power source and electronics for wireless or radio transmission; paragraph [0005]: The major portion is designed and arranged so as to achieve a predetermined dioptric power or prescription power (i.e. spherical, astigmatic and/or prismatic power) and/or a change of the dioptric power, in particular the spherical power, or an addition; paragraph [0006]: The prism portion is in particular designed and arranged so as to deflect light rays coming from a display in such a manner that an optical image of a display is formed in front of the eyes of a spectacle wearer at a predetermined virtual distance. The prism portion is an integral component of the spectacle lens. In addition, the prism portion is designed such that refraction data of the spectacle wearer is taken into account as well, so that the spectacle wearer can see the image formed through the prism portion sharply), the method comprising: 
providing a value of a parameter of the display image (paragraph [0112]: the position of wear comprises data relating to the arrangement and optionally the size of the display as well as optionally the virtual distance in front of the eyes of the spectacle wearer, in which the optical image of the display is to be formed); 
determining an optimum value of a display parameter of the display device from at least one optical power at a point of the optical element and from the value of the parameter of the 
wherein the display device comprises a second optical element having an optical power and configured to be passed through by the optical beams directed by the guide element to the eye of the user, and the guide element has an intrinsic parameter (paragraph [0031]: The bending or kinking of the second surface of the spectacle lens may e.g. be selected in a conventional manner roughly depending on the spherical, toric and/or prismatic power (i.e. prescription power) and/or with respect to a cosmetic point of view; paragraph [0006]: The prism portion is in particular designed and arranged so as to deflect light rays coming from a display in such a manner that an optical image of a display is formed in front of the eyes of a spectacle wearer at a predetermined virtual distance; paragraph [0318]: the spectacle lens 310 has a spherical front surface 312. The eye-side surface of the spectacle lens is composed of the eye-side surface 314 of the major portion and the eye-side surface 316 of the prism portion; paragraph [0205]: the optimum direction of sight in the prism portion in this embodiment is parallel to the surface normal of the object-side surface in the geometric center of the spectacle lens. An adjustment of the sight deviation in this embodiment takes place by rotating the entire spectacle lens about the ocular center of rotation by the desired angle (horizontally and vertically). Preferably, the position, the viewing angle into the prism or the prism portion and/or the desired viewing angle can be individually adjusted). Sessner’s lens has major portion and prism portion, object-side surface and eye-side surface, the two surfaces are different and have different parameters achieve different functions; Sessner’s lens is considered complex and merged with different optical elements,

Sessner discloses all the features with respect to claim 20 as outlined above. However, Sessner fails to disclose a value of a parameter of the virtual image and second optical element explicitly, determining at least one optical power of the second optical element depending on the optimum value of the display parameter of the display device and on the value of the intrinsic parameter of the guide element, selecting the guide element of the display device from among a plurality of guide elements, the guide element is chosen such that the difference between the value of its unique intrinsic parameter and the determined optimum value is minimal. 
Moliton discloses a value of a parameter of the virtual image (paragraph [0036]: The function of the Mangin mirror 5b is to produce an enlarged image of the screen and also to position that image so that it appears at a distance that is comfortable for the user to view. Commonly, this viewing distance is adjusted so that in the end the image appears to the user as though it were situated 1 meter (m) in front of the user. In addition, the apparent size of the image can be about 12º along a diagonal, depending on the characteristics of the imager),
and second optical element (paragraph [0033]: The optical imager 5 is constituted by a propagation prism 5a, a counter-prism 5b, a quarter-wave plate 5c, and a spherical Mangin mirror 5d; paragraph [0036]: A light beam coming from the miniature screen 1 passes through 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information content to be comfortably viewed.
Sessner as modified by Moliton discloses all the features with respect to claim 20 as outlined above. However, Sessner as modified by Moliton fails to disclose determining at least one optical power of the second optical element depending on the optimum value of the display parameter of the display device and on the value of the intrinsic parameter of the guide element, selecting the guide element of the display device from among a plurality of guide elements, the guide element is chosen such that the difference between the value of its unique intrinsic parameter and the determined optimum value is minimal. 
Rousseau discloses determining at least one optical power of the second optical element depending on the optimum value of the display parameter of the display device and on the value of the intrinsic parameter of the guide element (paragraph [0129]: Once the front surface (FS) is selected or calculated, it is then possible to build the whole back surface taking into account the prescription data of the wearer; paragraph [0130]: One can for example make an optimization of said back surface according to a desired design optical data; paragraph [0131]: One can also choose a preferred gaze direction to make an optimization of said back surface; Rousseau’s back surface and front surface are designed and built differently, Rousseau’s teaching of building back surface based on front surface can be combined with 
selecting the guide element of the display device from among a plurality of guide elements, the guide element is chosen such that the difference between the value of its unique intrinsic parameter and the determined optimum value is minimal (paragraph [0129]: Once the front surface (FS) is selected or calculated, it is then possible to build the whole back surface taking into account the prescription data of the wearer; paragraph [0130]: One can for example make an optimization of said back surface according to a desired design optical data; paragraph [0131]: One can also choose a preferred gaze direction to make an optimization of said back surface).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Sessner and Moliton’s to select guide element of the display device as taught by Rousseau, to provide simultaneously both a suitable ophthalmic vision and a suitable supplementary vision.

Regarding claim 21, Sessner as modified by Moliton and Rousseau discloses the method as claimed in claim 20, wherein the parameter of the virtual image is a parameter chosen from: distance in a display orientation of the virtual image; position of the virtual image; size of the virtual image (Moliton’s paragraph [0036]: The function of the Mangin mirror 5b is to produce an enlarged image of the screen and also to position that image so that it appears at a distance that is comfortable for the user to view. Commonly, this viewing distance is adjusted so that in the end the image appears to the user as though it were situated 1 meter (m) in front of the user. In addition, the apparent size of the image can be about 12º along a diagonal, depending on the characteristics of the imager; Sessner’s paragraph [0112]: the position of wear comprises data relating to the arrangement and optionally the size of the display as well as 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information content to be comfortably viewed; and combine Sessner and Moliton’s to select guide element of the display device as taught by Rousseau, to provide simultaneously both a suitable ophthalmic vision and a suitable supplementary vision.

Regarding claim 22, Sessner as modified by Moliton and Rousseau discloses the method as claimed in claim 20, wherein the display parameter of the display device is a parameter chosen from: position of the image to be displayed; position of the image to be displayed in pixel coordinates; size of the image to be displayed; size of the image to be displayed in number of pixels; a focal plane of the display device (Sessner’s paragraph [0205]: the optimum direction of sight in the prism portion in this embodiment is parallel to the surface normal of the object-side surface in the geometric center of the spectacle lens. An adjustment of the sight deviation in this embodiment takes place by rotating the entire spectacle lens about the ocular center of rotation by the desired angle (horizontally and vertically). Preferably, the position, the viewing angle into the prism or the prism portion and/or the desired viewing angle can be individually adjusted; paragraph [0049]: individual parameters of the arrangement of the display with respect to the spectacle lens and/or an individual virtual distance in which the image of the display is to be formed; Moliton’s paragraph [0036]: The function of the Mangin mirror 5b is to produce an enlarged image of the screen and also to position that image so that it appears at a distance that is comfortable for the user to view. Commonly, this viewing distance is adjusted so that in the end the image appears to the user as though it were situated 1 meter 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information content to be comfortably viewed; and combine Sessner and Moliton’s to select guide element of the display device as taught by Rousseau, to provide simultaneously both a suitable ophthalmic vision and a suitable supplementary vision.

Regarding claim 23, Sessner as modified by Moliton and Rousseau discloses the method as claimed in claim 20, further comprising providing a guide element having at least one unique intrinsic parameter whose value is equal to the determined optimum value (Sessner’s paragraph [0205]: the optimum direction of sight in the prism portion in this embodiment is parallel to the surface normal of the object-side surface in the geometric center of the spectacle lens). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information content to be comfortably viewed; and combine Sessner and Moliton’s to select guide element of the display device as taught by Rousseau, to provide simultaneously both a suitable ophthalmic vision and a suitable supplementary vision.

Regarding claim 24, Sessner as modified by Moliton and Rousseau discloses the method as claimed in claim 20, wherein the guide element has an adjustable intrinsic parameter, the method further comprising adjusting the intrinsic parameter of the guide element to the determined optimum value (Sessner’s paragraph [0205]: the optimum direction of sight in 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information content to be comfortably viewed; and combine Sessner and Moliton’s to select guide element of the display device as taught by Rousseau, to provide simultaneously both a suitable ophthalmic vision and a suitable supplementary vision.

Regarding claim 25, Sessner as modified by Moliton and Rousseau discloses the method as claimed in claim 24, wherein the adjustable intrinsic parameter of the guide element includes a plurality of predetermined values, and the intrinsic parameter of the guide element is adjusted to one of the predetermined values, such that the difference between the one value and the determined optimum value is minimal (Sessner’s paragraph [0205]: the optimum direction of sight in the prism portion in this embodiment is parallel to the surface normal of the object-side surface in the geometric center of the spectacle lens. An adjustment of the sight deviation in this embodiment takes place by rotating the entire spectacle lens about the ocular center of rotation by the desired angle (horizontally and vertically) (determined optimum value). Preferably, the position, the viewing angle into the prism or the prism portion and/or the desired viewing angle can be individually adjusted). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information 

Regarding claim 26, Sessner as modified by Moliton and Rousseau discloses the method as claimed in claim 24, wherein the guide element includes an adjustable system for returning the optical beams to the eye of the user, and wherein the adjusting the intrinsic parameter of the guide element includes adjusting the return system, such that the value of the intrinsic parameter of the guide element is equal to the determined optimum value (Sessner’s paragraph [0205]: the optimum direction of sight in the prism portion in this embodiment is parallel to the surface normal of the object-side surface in the geometric center of the spectacle lens. An adjustment of the sight deviation in this embodiment takes place by rotating the entire spectacle lens about the ocular center of rotation by the desired angle (horizontally and vertically). Preferably, the position, the viewing angle into the prism or the prism portion and/or the desired viewing angle can be individually adjusted; paragraph [0049]: individual parameters of the arrangement of the display with respect to the spectacle lens and/or an individual virtual distance in which the image of the display is to be formed; paragraph [0006]: The prism portion is in particular designed and arranged so as to deflect light rays coming from a display in such a manner that an optical image of a display is formed in front of the eyes of a spectacle wearer at a predetermined virtual distance). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information content to be comfortably viewed; and combine Sessner and Moliton’s to select guide element of the display device as taught by Rousseau, to provide simultaneously both a suitable ophthalmic vision and a suitable supplementary vision.

Regarding claim 29, Sessner as modified by Moliton and Rousseau discloses the method as claimed in claim 20, wherein the optical power of the second optical element is a corrective element and depends on at least part of a prescription of the user (Sessner’s paragraph [0005]: The major portion is designed and arranged so as to achieve a predetermined dioptric power or prescription power (i.e. spherical, astigmatic and/or prismatic power) and/or a change of the dioptric power, in particular the spherical power, or an addition; Rousseau’s paragraph [0129]: Once the front surface (FS) is selected or calculated, it is then possible to build the whole back surface taking into account the prescription data of the wearer; Moliton’s paragraph [0009]: the lens being associated with marking including referencing for the position of said imager relative to said lens as a function of the correction parameters of said lens). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information content to be comfortably viewed; and combine Sessner and Moliton’s to select guide element of the display device as taught by Rousseau, to provide simultaneously both a suitable ophthalmic vision and a suitable supplementary vision.

Regarding claim 30, Sessner as modified by Moliton and Rousseau discloses the method as claimed in claim 29, wherein the electronic information device includes a system for tracking a gaze direction of the eye of the user, and wherein the optimum value of the display parameter of the display device is further determined from the gaze direction of the user (Rousseau’s paragraph [0129]: Once the front surface (FS) is selected or calculated, it is then possible to build the whole back surface taking into account the prescription data of the wearer; paragraph [0130]: One can for example make an optimization of said back surface according to 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information content to be comfortably viewed; and combine Sessner and Moliton’s to select guide element of the display device as taught by Rousseau, to provide simultaneously both a suitable ophthalmic vision and a suitable supplementary vision.

Regarding claim 32, Sessner as modified by Moliton and Rousseau discloses the method as claimed in claim 20, further comprising updating the optical power of the optical element, and wherein the optimum value of the display parameter of the display device is further determined from the updated optical power of the optical element (Sessner’s paragraph [0212]: the major portion may however also be formed such that it has a dioptric power and optionally a predetermined change of the dioptric power (addition) required for the correction of the visual defect of the spectacle wearer; paragraph [0005]: At least one of the surfaces of the major portion constitutes the prescription surface of the spectacle lens, i.e. a surface calculated, optimized and fabricated depending on the individually required prescription power or prescription). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information content to be comfortably viewed; and combine Sessner and Moliton’s to select guide element of the display device as taught by Rousseau, to provide simultaneously both a suitable ophthalmic vision and a suitable supplementary vision.

Regarding claim 33, Sessner as modified by Moliton and Rousseau discloses the method as claimed in claim 20, wherein the optical power of the optical element includes spherical and/or cylindrical and/or prismatic power (Sessner’s paragraph [0005]: The major portion is designed and arranged so as to achieve a predetermined dioptric power or prescription power (i.e. spherical, astigmatic and/or prismatic power) and/or a change of the dioptric power, in particular the spherical power, or an addition). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information content to be comfortably viewed; and combine Sessner and Moliton’s to select guide element of the display device as taught by Rousseau, to provide simultaneously both a suitable ophthalmic vision and a suitable supplementary vision.

Regarding claim 34, Sessner discloses an electronic information device configured to display a virtual image to a user, the virtual image having a parameter (paragraph [0332]: the display 354 is a miniaturized display with integrated power source and electronics for wireless or radio transmission; paragraph [0112]: the position of wear comprises data relating to the arrangement and optionally the size of the display as well as optionally the virtual distance in front of the eyes of the spectacle wearer, in which the optical image of the display is to be formed), comprising: 
an optical element having a nonzero optical power and configured to be positioned in front of an eye of a user (paragraph [0005]: The major portion is designed and arranged so as to achieve a predetermined dioptric power or prescription power (i.e. spherical, astigmatic and/or prismatic power) and/or a change of the dioptric power, in particular the spherical power, or an addition; paragraph [0006]: The prism portion is in particular designed and arranged so as to 
a display device comprising a light source and a plurality of guide elements configured to guide optical beams emitted by the light source to the eye of the user to allow viewing of the virtual image (paragraph [0006]: The prism portion is in particular designed and arranged so as to deflect light rays coming from a display in such a manner that an optical image of a display is formed in front of the eyes of a spectacle wearer at a predetermined virtual distance. The prism portion is an integral component of the spectacle lens. In addition, the prism portion is designed such that refraction data of the spectacle wearer is taken into account as well, so that the spectacle wearer can see the image formed through the prism portion sharply; paragraph [0318]: the spectacle lens 310 has a spherical front surface 312. The eye-side surface of the spectacle lens is composed of the eye-side surface 314 of the major portion and the eye-side surface 316 of the prism portion),
the display device having a display parameter whose value depends on at least one optical power at a point of the optical element and on the value of the parameter of the virtual image (paragraph [0005]: At least one of the surfaces of the major portion constitutes the prescription surface of the spectacle lens, i.e. a surface calculated, optimized and fabricated depending on the individually required prescription power or prescription (spherical, cylindrical, prismatic prescription and/or addition); paragraph [0205]: the optimum direction of sight in the prism portion in this embodiment is parallel to the surface normal of the object-side surface in the geometric center of the spectacle lens. An adjustment of the sight deviation in this embodiment takes place by rotating the entire spectacle lens about the ocular center of rotation by the desired angle (horizontally and vertically). Preferably, the position, the viewing angle into the prism or the prism portion and/or the desired viewing angle can be individually adjusted; paragraph [0049]: individual parameters of the arrangement of the display with respect to the 
wherein one of the guide elements has an intrinsic parameter and the display device comprises a second optical element having an optical power and configured to be passed through by the optical beams guided by the guide element to the eye of the user (paragraph [0205]: the optimum direction of sight in the prism portion in this embodiment is parallel to the surface normal of the object-side surface in the geometric center of the spectacle lens; paragraph [0031]: The bending or kinking of the second surface of the spectacle lens may e.g. be selected in a conventional manner roughly depending on the spherical, toric and/or prismatic power (i.e. prescription power) and/or with respect to a cosmetic point of view; paragraph [0006]: The prism portion is in particular designed and arranged so as to deflect light rays coming from a display in such a manner that an optical image of a display is formed in front of the eyes of a spectacle wearer at a predetermined virtual distance; paragraph [0318]: the spectacle lens 310 has a spherical front surface 312. The eye-side surface of the spectacle lens is composed of the eye-side surface 314 of the major portion and the eye-side surface 316 of the prism portion). Sessner’s lens has major portion and prism portion, object-side surface and eye-side surface, the two surfaces are different and have different parameters achieve different functions; Sessner’s lens is considered complex and merged with different optical elements;
each guide element having a unique intrinsic parameter (paragraph [0031]: The bending or kinking of the second surface of the spectacle lens may e.g. be selected in a conventional manner roughly depending on the spherical, toric and/or prismatic power (i.e. prescription power) and/or with respect to a cosmetic point of view; paragraph [0205]: the optimum direction of sight in the prism portion in this embodiment is parallel to the surface normal of the object-side surface in the geometric center of the spectacle lens. An adjustment of the sight deviation in this embodiment takes place by rotating the entire spectacle lens about the ocular center of rotation by the desired angle (horizontally and vertically). Preferably, the position, the viewing 
Sessner discloses all the features with respect to claim 34 as outlined above. However, Sessner fails to disclose the virtual image having a parameter of predetermined value and second optical element explicitly, at least one optical power at a point of the second optical element depending on the optimum value of the display parameter of the display device and on the value of the parameter of the guide element; the guide element is configured to be chosen such that the difference between the value of its unique intrinsic parameter and the determined optimum value is minimal. 
Moliton discloses the virtual image having a parameter of predetermined value (paragraph [0036]: The function of the Mangin mirror 5b is to produce an enlarged image of the screen and also to position that image so that it appears at a distance that is comfortable for the user to view. Commonly, this viewing distance is adjusted so that in the end the image appears to the user as though it were situated 1 meter (m) in front of the user. In addition, the apparent size of the image can be about 12º along a diagonal, depending on the characteristics of the imager),
and second optical element (paragraph [0033]: The optical imager 5 is constituted by a propagation prism 5a, a counter-prism 5b, a quarter-wave plate 5c, and a spherical Mangin mirror 5d; paragraph [0036]: A light beam coming from the miniature screen 1 passes through the propagation prism 5a and reaches the polarization separator treatment 6… The light beam then propagates through the counter-prism 5b… The function of the Mangin mirror 5b is to produce an enlarged image of the screen and also to position that image so that it appears at a distance that is comfortable for the user to view; Moliton’s propagation prism 5a and counter-prism 5b are equivalent to Sessner’s two surfaces with prism and major portion).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by 
Sessner as modified by Moliton discloses all the features with respect to claim 34 as outlined above. However, Sessner as modified by Moliton fails to disclose at least one optical power at a point of the second optical element depending on the optimum value of the display parameter of the display device and on the value of the parameter of the guide element, the guide element is configured to be chosen such that the difference between the value of its unique intrinsic parameter and the determined optimum value is minimal. 
Rousseau discloses at least one optical power at a point of the second optical element depending on the optimum value of the display parameter of the display device and on the value of the parameter of the guide element (paragraph [0129]: Once the front surface (FS) is selected or calculated, it is then possible to build the whole back surface taking into account the prescription data of the wearer; paragraph [0130]: One can for example make an optimization of said back surface according to a desired design optical data; paragraph [0131]: One can also choose a preferred gaze direction to make an optimization of said back surface; Rousseau’s back surface and front surface are designed and built differently, Rousseau’s teaching of building back surface based on front surface can be combined with Sessner and Moliton’s device, such that back surface with prism and major portion can be designed based on other element parameters);
the guide element is configured to be chosen such that the difference between the value of its unique intrinsic parameter and the determined optimum value is minimal (paragraph [0129]: Once the front surface (FS) is selected or calculated, it is then possible to build the whole back surface taking into account the prescription data of the wearer; paragraph [0130]: One can for example make an optimization of said back surface according to a desired design optical data; paragraph [0131]: One can also choose a preferred gaze direction to make an optimization of said back surface).


Regarding claim 35, Sessner as modified by Moliton and Rousseau discloses the electronic information device as claimed in claim 34, wherein the display device comprises a guide element of guided optic type or a free-space guide element or a light-field display (Sessner’s paragraph [0006]: The prism portion is in particular designed and arranged so as to deflect light rays coming from a display in such a manner that an optical image of a display is formed in front of the eyes of a spectacle wearer at a predetermined virtual distance). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information content to be comfortably viewed; and combine Sessner and Moliton’s to select guide element of the display device as taught by Rousseau, to provide simultaneously both a suitable ophthalmic vision and a suitable supplementary vision.

Regarding claim 37, Sessner as modified by Moliton and Rousseau discloses the electronic information device as claimed in claim 34, wherein the optical element is an optical lens having a unifocal and/or progressive design and/or is an active lens (Sessner’s paragraph [0432]: 190, 192 optically active area of the prism surface; paragraph [0030]: The second surface of the spectacle lens may be a spherical, rotationally symmetric aspherical, toric, atoric or progressive surface extending continuously across the major portion and the prism portion). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by 

Regarding claim 38, Sessner as modified by Moliton and Rousseau discloses the electronic information device as claimed in claim 34, wherein the optical element is an optical lens of which one of the surfaces is spherical (Sessner’s paragraph [0030]: The second surface of the spectacle lens may be a spherical, rotationally symmetric aspherical, toric, atoric or progressive surface extending continuously across the major portion and the prism portion). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Sessner’s to adjust display image based on image parameter as taught by Moliton, to shape and direct light beams towards the eye of the wearer to enable information content to be comfortably viewed; and combine Sessner and Moliton’s to select guide element of the display device as taught by Rousseau, to provide simultaneously both a suitable ophthalmic vision and a suitable supplementary vision.

Claim 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sessner U.S. Patent Application 20100171922 in view of Moliton U.S. Patent Application 20090296043, in view of Rousseau U.S. Patent Application 20170192250, and further in view of Kasahara U.S. Patent Application 20140375691.
Regarding claim 31, Sessner as modified by Moliton and Rousseau discloses all the features with respect to claim 20 as outlined above. However, Sessner as modified by Moliton and Rousseau fails to disclose the electronic information device is an augmented reality device configured to display the virtual image superimposed on a real object, and includes at least one sensor configured to determine the value of a parameter of the real object corresponding to the 
Kasahara discloses the electronic information device is an augmented reality device configured to display the virtual image superimposed on a real object (paragraph [0002]: augmented reality (AR) in which additional information is superimposed on a real image so as to be presented to a user has attracted attention), 
and includes at least one sensor configured to determine the value of a parameter of the real object corresponding to the parameter of the virtual image, and wherein the value of the parameter of the virtual image that is provided is equal to the value of the parameter of the real object seen through the electronic information device, which value is determined by the sensor (paragraph [0067]: the display control unit 118 may generate a superimposed image where the display target object is disposed and transformed to be suitable for the position, posture and size of the real object reflected in the image, and the display control unit 118 may superimpose the superimposed image on the image).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Sessner, Moliton and Rousseau’s to use an augmented reality device as taught by Kasahara, to appropriately display additional information so as to be suitable for a posture of a real object.

Allowable Subject Matter

Claim 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 39 and 40 are about the optical power of the second optical element is a corrective element and depends on at least part of a prescription of the user, and wherein the second optical element is configured to compensate effects of the first optical element of the electronic information device.
It takes Sessner 20100171922, Moliton 20090296043, Rousseau 20170192250 and Munro 20150219881 combined to teach these limitations. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. The limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Response to Arguments

Applicant's arguments filed 9/18/2020, page 10 - 11, with respect to the rejection(s) of claim(s) 20 and 34 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 10-11 that One of ordinary skill in the art would not consider Rousseau’s paragraphs [0129]-[0131] as teaching the selection of a guide element of a display device from among a plurality of guide elements, the guide element being chosen such that the difference between the value of its unique intrinsic parameter and the determined optimum value is minimal, as required by the claims. In addition, it is not clear how Rousseau’s front and back surfaces correspond to the claimed elements, in particular the claimed guide element as configured with the other claimed elements including the two optical elements, the display device, which are all configured and ordered in a specific way.


Sessner’s lens has major portion and prism portion, object-side surface and eye-side surface, the two surfaces are different and have different parameters achieve different functions; Sessner’s lens is considered complex and merged with different optical elements.
Moliton discloses second optical element explicitly (paragraph [0033]: The optical imager 5 is constituted by a propagation prism 5a, a counter-prism 5b, a quarter-wave plate 5c, and a spherical Mangin mirror 5d; paragraph [0036]: A light beam coming from the miniature screen 1 passes through the propagation prism 5a and reaches the polarization separator treatment 6… The light beam then propagates through the counter-prism 5b… The function of the Mangin mirror 5b is to produce an enlarged image of the screen and also to position that image so that it appears at a distance that is comfortable for the user to view; Moliton’s propagation prism 5a and counter-prism 5b are equivalent to Sessner’s two surfaces with prism and major portion).
Rousseau’s paragraph [0129] also recites “Once the front surface (FS) is selected or calculated, it is then possible to build the whole back surface taking into account the prescription data of the wearer”; Rousseau’s back surface and front surface are designed and built differently, Rousseau’s teaching of building back surface based on front surface can be combined with Sessner and Moliton’s device, such that back surface (equivalent to Moliton’s 5b) with prism and major portion (equivalent to Moliton’s 5a) can be designed based on other element parameters.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616